Citation Nr: 9929987	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-13 524A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to service connection for dysmenorrhea.

2.  Evaluation of right hallux limitus, currently evaluated 
as 10 percent disabling.



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to July 1980 
and from August 1982 to October 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) following November 1995 and June 1996 decisions of 
the Washington, DC, regional office (RO) of the Department of 
Veterans Affairs (VA).  In November 1995, service connection 
for right hallux limitus was granted and a noncompensable 
evaluation was assigned.  Service connection was denied for 
low back disability, mitral valve prolapse, a ganglion cyst 
of the left wrist, cervicitis, dysmenorrhea, and disability 
manifested by chest pain.  A notice of disagreement was 
received which referred to cervicitis, dysmenorrhea, low back 
disability, mitral valve prolapse, and the right hallux 
limitus.  A statement of the case was issued as to these 
issues in February 1997, but the veteran's arguments 
thereafter on appeal were limited to the low back disability, 
dysmenorrhea, and the right hallux limitus.  Subsequently, by 
an August 1998 decision, the RO granted service connection 
for low back strain, and assigned an increased (10 percent) 
rating for right hallux limitus, effective from the day 
following the veteran's separation from service in October 
1992.  Thus, given this grant of service connection, the only 
issues remaining for the Board's review are those listed on 
the title page above.

Recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has characterized the rating issue as 
evaluation of an initial award.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted which 
tends to show that the veteran currently suffers from 
dysmenorrhea that is attributable to military service.

2.  The veteran's right hallux limitus is manifested by 
subjective complaints of pain, an increased visible and 
palpable bony prominence at the metatarsophalangeal joint, 
and no dorsiflexion at the metatarsophalangeal joint.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for dysmenorrhea.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  A rating greater than 10 percent for right hallux limitus 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a (Diagnostic Code 5281) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. § 3.307, 3.309 (1998); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The Board notes that what is significant about the record on 
appeal is, paradoxically, what it does not show.  Service 
medical records show numerous complaints of painful menstrual 
cramps, treatment with pain medications (Motrin and Tylenol 
No. 3) and a diagnosis of dysmenorrhea.  See service medical 
records dated in December 1982, January 1985, June 1985, 
November 1985, May 1986, November 1986, November 1986, 
October 1988, December 1989, October 1990, September 1991, 
March 1992, and July 1992.  Also see November 1983 and 
September 1982 (separation) examinations.  However, no 
medical evidence has been presented that tends to show that 
the veteran had either continued symptoms since service or 
that she currently suffers from dysmenorrhea that began in 
service or is otherwise attributable to the problems 
experienced in service.  See May 1996 VA gynecological 
examination (examination was normal and the diagnosis was 
history of dysmenorrhea).  Also see August 1993 to April 1996 
private treatment records (while a July 1995 record reported 
that the veteran took Motrin because of cramps, an earlier 
April 1994 record specifically reported "no dysmenorrhea").  
Clyburn v. West, 12 Vet. App. 296 (1999).  In addition, 
without a diagnosis of a chronic disease process as 
identified in 38 C.F.R. § 3.309,the presumptions provided at 
38 C.F.R. § 3.307 do not aid the veteran in establishing a 
well-grounded claim.  Therefore, because there is no showing 
that the veteran currently suffers from dysmenorrhea that is 
medically traceable to the dysmenorrhea she experienced in 
service, the claim is not well grounded and must be denied.  
Caluza, supra.  In short, there is no indication that any 
painful menstruation currently experienced is attributable to 
a disease process that caused such problems in service.

In reaching the above conclusion the Board has not overlooked 
the veteran's written statements to the RO.  However, while a 
lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, her own opinion as 
to a medical diagnosis or etiology, questions integral to the 
underlying claim of service connection, is not helpful.  See 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991); Bostain v. 
West, 11 Vet. App. 124 (1998) (someone qualified by 
knowledge, training, expertise, skill, or education must 
provide evidence regarding medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992).

Increased Rating Claim

The veteran alleges, in substance, that her service-connected 
right hallux limitus is manifested by chronic pain, periodic 
swelling, and loss of motion which have become worse over 
time, thereby entitling her to a higher rating.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998). 

Service medical records show the veteran's repeated treatment 
for a callus on her right great toe.  They also include a 
June 1983 podiatry consultation at which she was diagnosed 
with right hallux interphalagus.  In addition, on the 
occasion of her September 1992 separation examination, it was 
reported that the great toe of her right foot was painful.

More recently, private treatment records, dated from August 
1993 to April 1996, show the veteran's complaints and 
treatment (physical therapy) for right great toe pain and 
stiffness diagnosed as degenerative joint disease and limited 
hallux rigidus.  See treatment records dated in February 
1996, March 1996, and April 1996.  Specifically, treatment 
records recorded the veteran's complaints of increased 
adverse symptomatology with weight-bearing, walking, and 
prolonged standing.  They also show that pain medication and 
rest relieved her adverse symptomatology.  Examination 
disclosed that the metatarsophalangeal joint of the great toe 
on the right foot was swollen, had a range of motion of 0 to 
30 degrees (range of motion of the first metatarsophalangeal 
joint of left great toe was 0 to 40 degrees), and was mildly 
tender to palpation.  It was also reported that the veteran 
wore orthotics.

At the veteran's May 1996 VA examination, she complained of 
chronic pain and periodic swelling in the right great toe at 
the metatarsophalangeal joint.  On examination, the right 
great toe had an increased visible and palpable bony 
prominence at the metatarsophalangeal joint.  However, the 
palpable bony prominence was not tender to palpation.  Range 
of motion studies revealed plantar flexion almost the same as 
that of the left great toe and dorsiflexion at the 
metatarsophalangeal joint to be essentially 0 degrees.  
Moreover, her gait was normal.  The diagnosis was "[s]tatus 
post past history of hallux limitus of the right great toe 
metatarsophalangeal joint."  Thereafter, April 1997 VA right 
foot x-rays revealed hallux rigidus of the first 
metatarsophalangeal joint.

Historically, the veteran was service connected for right 
hallux limitus, which was eventually found to be 10 percent 
disabling under Diagnostic Code 5281 (unilateral hallux 
rigidus).  See RO decisions entered in November 1995, June 
1996, and August 1998.  In this regard, the Board notes that 
Diagnostic Code 5281 provides that unilateral severe hallux 
rigidus is rated as severe hallux valgus.  38 C.F.R. § 4.71a 
(1999).

The Board notes that the overall regulatory scheme relating 
to the feet and toes contemplates 20 percent ratings in cases 
where problems include such difficulties as dorsiflexion of 
all toes unilaterally and marked tenderness under the 
metatarsal heads.  See Diagnostic Code 5278 (no more than 10 
percent is warranted even if the great toe is dorsiflexed).  
A 20 percent rating may also be assigned when there is 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones.  See Diagnostic Code 5283.  In addition, a 
20 percent rating may be assigned when there is a 
"moderately severe" disability caused by a foot injury.  
See Diagnostic Code 5285.  However, the record does not 
indicate that the veteran's disability approximates such 
degrees of debility.

The veteran complains of chronic right great toe pain and 
periodic swelling.  Additionally, private treatment records 
show her complaints and/or treatment for right great toe pain 
and stiffness.  They also include objective evidence of the 
first metatarsophalangeal joint being swollen, mildly tender 
to palpation, and having a range of motion of 0 to 30 
degrees.  Moreover, the May 1996 examiner reports that the 
right great toe has an increased visible and palpable bony 
prominence at the metatarsophalangeal joint and no 
dorsiflexion at the metatarsophalangeal joint.  However, the 
May 1996 examiner also reported that her gait was normal, the 
bony prominence was not tender to palpation, and plantar 
flexion of the right great toe was almost the same as that of 
the left great toe.  In short, the examination did not reveal 
problems of the type contemplated for higher ratings under 
similar diagnostic codes.  Therefore, the Board finds that, 
when compared with other comparable ratings for the feet, the 
rating criteria must be understood to require more than the 
type of problems currently experienced in order for her to be 
entitled to a increased rating.  Tellingly, no more than 10 
percent is warranted for unilateral hallux valgus even when 
post-operative with resection of the metatarsal head or when 
"severe" (i.e., equivalent to amputation of the great toe).  
Moreover, as already noted, even dorsiflexion of the great 
toe warrants no more than a 10 percent rating.  See 
Diagnostic Codes 5278 and 5280.

Consequently, when the veteran's right hallux limitus causes 
no more disabling symptoms than described above, the Board 
concludes that the preponderance of the evidence is against 
this claim and a higher rating is not warranted under 
Diagnostic Code 5281.  See also 38 C.F.R. § 4.14 (1998).  

Although the veteran has described her problems as being so 
bad that her ability to work is adversely affected, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(1998).  The current evidence of record does not demonstrate 
that her right great toe impairment has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that this disability 
has an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairment in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1998).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

(The Board has reviewed the entire record and, for the 
reasons set out above, finds no basis for assigning a higher 
rating at any point following the veteran's separation from 
service in October 1992.  Fenderson, supra.)  


ORDER

Service connection for dysmenorrhea is denied.

An evaluation greater than 10 percent for right hallux 
limitus is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

